DETAILED ACTION


Response to Appeal Brief
In view of the Appeal Brief filed on June 7, 2022, PROSECUTION IS HEREBY REOPENED.  Revised prior art rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789                                                                                                                                                                                                        





Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 25, 26, and 29 stand rejected under 35 U.S.C. 103 as being unpatentable over US 5,030,497 issued to Claessen in view of US 4,702,950 issued to Slosberg et al. (See the rejection set forth in section 7 of the last Office action, Final Rejection mailed December 17, 2021.)
Claessen discloses a carpet tile having improved dimensional stability (abstract).  The carpet tile 10 comprises a fibrous, pile face 12 tufted into a primary backing 14, a hot melt composition backing layer 18 (i.e., a thermoplastic secondary backing), a glass fiber tissue reinforcement layer 26 embedded therein, and a secondary backing comprising two fibrous sheet layers 20 and 22 (abstract, col. 3, lines 58-68, col. 4, lines 41-43, col. 6, lines 13-38, and Figure 1).  The tufted primary backing may include a precoat to enhance the tuft-lock of the fibrous pile (col. 3, lines 58-63).  
The two layer secondary backing comprises a first lightweight, porous glass fiber tissue sheet (i.e., wet-laid nonwoven) layer 20 and a second porous, nonwoven fibrous sheet layer 22 (abstract, col. 2, lines 17-28, col. 6, lines 30-38, and Figure 1).  The glass fiber layer 20 is adjacent to the backing layer 18 such that the hot melt composition penetrates and saturates said glass fiber layer 20 and partially penetrates the second fibrous layer 22 (col. 2, lines 17-28).  The hot melt layer preferably penetrates only 20-50% of the second fibrous layer 22 such that the exterior surface is essentially free of hot melt (i.e., the hot melt does not strike through to the exterior surface (col. 2, lines 31-42).  
The glass fiber tissue layer 20 preferably comprises fiberglass fibers having a diameter of about 8-15 microns and is resin bonded (col. 4, lines 53-56, col. 4, line 66-line 4, and col. 6, lines 30-33).  Said glass fiber layer 20 has a basis weight of 25-80 g/m2 and a thickness of about 20-80 mils (0.5-2 mm) (col. 4, line 66-col. 5, line 2).  
The nonwoven fibrous sheet layer 22 may be lightweight, tissue type nonwoven (i.e., wet-laid nonwoven) or a spunbond nonwoven, made of synthetic fibers, such as polypropylene (i.e., polyolefin) or polyester fibers or mixtures thereof, and may be bonded by a resin binder (col. 5, lines 6-32). The fibrous sheet layer 22 may have a basis weight of about 20-100 g/m2 and a thickness of about 15-65 mils (about 0.38-1.6 mm) (col. 5, lines 12-18).  
The total weight and thickness of the dual layer secondary backing is 80-120 g/m2 and 50-100 mils (about 1.2-2.5 mm) (col. 5, lines 63-66).  In the working embodiment, both the fiber glass tissue layer 20 and the fibrous sheet layer 22 have a thickness of 30 mils (about 0.76 mm) (col. 6, lines 30-34), which amounts to 50% of the total thickness being the first layer and 50% being the second layer.   
The glass fiber tissue sheet has sufficient porosity for the hot melt composition backing layer can penetrate and bond thereto, while also having sufficient heat resistance and body to protect the underlying polymeric fibrous sheet layer 22 of the secondary backing (col. 4, lines 53-63 and col. 5, lines 41-60).  The relatively thick fibrous sheet layer 22 acts as a flexible carrier for the relatively thin fiberglass tissue layer 20, which prevents said fiberglass tissue layer 20 from breaking during production and handling (col. 5, lines 45-51).
Thus, the Claessen reference teaches applicant’s claims 1, 3-6, 8, 25, and 26 with the exception that the two layer secondary backing comprises (a) “a dual-layer wet-laid nonwoven mat” and (b) a binder binds the fibers of each layer together and bonds said layers together.  Claessen teaches the two layers 20 and 22 may both be wet-laid tissue nonwovens bonded by resin binder, but fails to teach the two layers comprise a dual-layer nonwoven mat, wherein the binder of each layer is the same and said binder binds the two layers together.  
Regarding exception (a), it is known in the art of carpet tiles having a two layer secondary backing to preform said secondary backing with a binder.  For example, Slosberg teaches a carpet tile comprising a tufted primary backing, three hot melt coatings, and a secondary backing (abstract).  The primary backing may be a polypropylene ribbon woven fabric and/or a polyester nonwoven (col. 4, lines 11-17 and col. 6, lines 43-48).  The tufted primary is coated with a first precoat hot melt composition 18 and a second adhesive hot melt composition 20 (abstract, col. 6, lines 49-55, and Figure 1).  The third hot melt coating 24 is coated onto the secondary backing, which comprises a fiberglass scrim 26 bonded to a polyester nonwoven 28 (abstract, col. 6, lines 56-65, and Figure 1).  The secondary backing comprising the fiberglass scrim 26 and polyester nonwoven 28 bonded together by the third hot melt coating 24 may be precast and preformed prior to laminating onto the backcoated tufted primary backing (col. 4, line 68-col. 5, line 3, col. 7, lines 38-53, and Figure 2).  Figure 2 shows the precast, preformed, and bonded secondary backing being provided from a single production roll.  Alternately, the fiberglass scrim 26 and polyester nonwoven 28 may be provided in an unbonded state from two separate rolls prior to laminating to the coated and tufted primary backing (col. 5, lines 3-10, col. 7, line 59-col. 8, line 1, and Figure 3).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two separate wet-laid tissue nonwovens of Claessen into a single nonwoven comprising two layers of fibers (i.e., a dual-layer wet-laid nonwoven), as suggested by Slosberg.  In other words, it would have been obvious to the skilled artisan to provide a preformed integral dual-layer wet-laid nonwoven, wherein said nonwoven comprises a first fiberglass layer (corresponding to Claessen’s layer 20) and a second synthetic fiber layer (corresponding to Claessen’s layer 22), as suggested by Slosberg.  Motivation to do so would be to combine the two step application of the separate nonwoven layers of Claessen’s secondary backing into a single application step of a dual layer nonwoven secondary backing.  For example, instead of having two feed rolls for layer 20 and layer 22 into the production line shown in Figure 2 of Slosberg, a single feed roll can be employed, as taught by Slosberg.  Such a modification would have yielded predictable results to the skilled artisan (e.g., simplification of the carpet tile production line with the expectation of having the functions of Claessen’s two layers 20 and 22 maintained).  
Regarding exception (b), applicant limits the first nonwoven layer to comprise a binder and the second nonwoven layer to comprise the binder, wherein said binder bonds the plurality of fibers of each layer together and bonds the first layer to the second layer together.  Said limitation can be interpreted as not precluding the presence of additional binder in each nonwoven layer, wherein said binder at an interface of the two layers meets the limitation that the binder bonds the plurality of fibers of each layer together at least at the surface thereof.  
Slosberg teaches the two nonwoven layers are bonded together by the third hot melt coating.  Upon bonding the two nonwoven layers of Claessen together with the hot melt coating (i.e., a binder), said binder would necessarily bond at least some of the plurality of fibers within the first layer together and at least some of the plurality of fibers within the second layer together due to the presence of said binder on at least the surfaces thereof binding together the surface fibers of each layer.  Hence, exception (b) is met by the teachings of Claessen as modified by Slosberg and claims 1, 3-6, 8, 25, and 26 stand rejected as being obvious over the cited prior art.  
Regarding claim 29, Claessen fails to teach suitable materials for the primary backing.  As such, one must look to the prior art for guidance.  For example, as noted above, Slosberg teaches suitable primary backings for carpet tiles include polyester nonwovens and polypropylene woven fabrics.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select polyester or polypropylene fabrics, as taught by Slosberg, for the primary backing of Claessen.   It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Therefore, claim 29 stands rejected as being obvious over the cited prior art.  
Claims 1, 3-6, 8, 25, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,030,497 issued to Claessen in view of US 4,702,950 issued to Slosberg et al. and US 2008/0108266 issued to Kajander et al. and US 6,432,482 issued to Jaffee et al.
In the alternative, exception (b) is rejected over Claessen, Slosberg, and Kajander.  The combination of Claessen and Slosberg does not teach the preformed two layer wet laid nonwoven consists of a single binder that binds the plurality of fibers in each layer together and binds said two layers together.  However, it is well-known in the art of multilayer wet laid nonwovens to employ a single binder. 
For example, Kajander discloses multilayer fibrous nonwoven mats made by a wet laid process (abstract).  The reference teaches it is known to make fiberglass wet laid nonwovens by providing a slurry of glass fibers, depositing said glass fibers onto a moving forming wire to form a wet web, saturating the web with an aqueous binder, removing excess binder, and drying the nonwoven web and curing the binder (sections [0002] and [0003]).  To form multilayer nonwoven mats, Kajander teaches it is known to employ two or more separate forming boxes to form a first layer of fibers and then a second or more layers of fibers thereon (section [0006]).  
Kajander discloses a multilayer wet laid mat comprising two or more layers, each layer having the same or different composition, wherein the process of making said multilayer mat includes a transition zone between layers so as to improve the delamination properties between layers (sections [0006], [0008], and [0037]).  The wet laid mat typically comprises glass fibers, but may also include other polymeric, natural, or ceramic fibers (section [0019]).  The fibers may have different lengths and different average diameters (section [0019]).  Microfibers having mean diameters below about 3 microns are particularly useful to make mats having very small openings and/or smoother surfaces (section [0019]).  Kajander states, “Generally, additions of polymer fibers to glass fiber make the mats improve flexibility, bend strength, and tear strength,” and “Generally, additions of glass fibers to polymer fibers give the mat more stability and stiffness and fire resistance” (section [0019]).  The multilayer mat is made by depositing sequentially two or more fiber slurries, one on top of the other, onto a moving screen, applying a binder to the multilayer web, and passing said multilayer web through an oven to dry and cure (sections [0022], [0023], [0025]-[0028], and [0041] and Figure 1).  Thus, Kajander teaches a single binder binds the plurality of fibers of the first wet laid layer together, binds the plurality of fibers of the second wet laid layer together, and binds the first and second layers together. 
Additionally, Jaffee discloses a method of making multiple layer wet laid nonwoven mats suitable for reinforcement and dimensional stabilizers for laminate products (abstract). The nonwoven comprises at least two layers with a body layer and a surface layer having fine fibers, wherein the fibers of both layers are bonded together and to each other with the same resin binder (abstract).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a single binder in the wet laid nonwoven layers of Claessen as modified by Slosberg (i.e., combining two nonwoven layers into a preformed dual layer wet laid nonwoven) to bind the fibers within each layer together as well as to bind the two layers together.  In other words, it would have been obvious to the skilled artisan to provide a preformed integral dual-layer wet-laid nonwoven comprising a single binder, as taught by Kajander and Jaffee, wherein said nonwoven comprises a first fiberglass layer (corresponding to Claessen’s layer 20) and a second synthetic fiber layer (corresponding to Claessen’s layer 22), wherein said binder would bind the fibers of both layers and said layers together to integrate the two layers into a single nonwoven, as suggested by Slosberg, Kajander, and Jaffee.  Motivation to do so would be to combine the two step application of the separate nonwoven layers of Claessen’s secondary backing into a single application step of a dual layer nonwoven secondary backing, as taught by Slosberg, wherein said dual layer wet laid nonwoven is made by a conventional wet laid process comprising only a single binder, as taught by Kajander and Jaffee.  Such a modification would have yielded predictable results to the skilled artisan (e.g., simplification of the carpet tile production line with the expectation of having the functions of Claessen’s two layers 20 and 22 maintained, wherein said two layers are bonded with a single resin into a unitary nonwoven).  Therefore, claims 1, 3-6, 8, 25, and 26 are rejected as being obvious over the Claessen, Slosberg, Kajander, and Jaffee references.  
Regarding claim 29, Claessen fails to teach suitable materials for the primary backing.  As such, one must look to the prior art for guidance.  For example, as noted above, Slosberg teaches suitable primary backings for carpet tiles include polyester nonwovens and polypropylene woven fabrics.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select polyester or polypropylene fabrics, as taught by Slosberg, for the primary backing of Claessen.   It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Therefore, claim 29 is rejected as being obvious over the cited prior art.  
Claim 2 stands rejected under 35 U.S.C. 103 as being unpatentable over US 5,030,497 issued to Claessen in view of US 4,702,950 issued to Slosberg et al., as applied to claim 1 above, and in further view of US 5,204,155 issued to Bell et al., as set forth in section 8 of the last Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,030,497 issued to Claessen in view of US 4,702,950 issued to Slosberg et al., US 2008/0108266 issued to Kajander et al. and US 6,432,482 issued to Jaffee et al., as applied to claim 1 above, and in further view of US 5,204,155 issued to Bell et al.
Claessen teaches the carpet tile may include a precoat but fails to teach suitable materials for said precoat.  As such, one must look to the prior art for guidance.  Latex precoats are common in the art.  For example, Bell teaches a carpet tile similar to that of Claessen, wherein said carpet tile comprises a tufted pile 14 primary backing 12, a bitumen hot melt backing layer 18 and 24, and a two layer secondary backing comprising a glass fiber tissue nonwoven 26 and nonwoven polyester or polypropylene layer 28 (abstract, col. 6, lines 6-27, and Figure 1).  The tufted primary backing may be coated with a latex precoat, such as carboxylated styrene-butadiene precoat (col. 1, lines 63-68).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a latex precoat, as taught by Bell, for the precoat layer of Claessen since said latex compositions are well known in the art as being suitable for carpet tile precoats.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 2 is rejected as being obvious over the cited prior art.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,030,497 issued to Claessen in view of US 4,702,950 issued to Slosberg et al., as applied to claim 1 above, and in further view of US 6,203,881 issued to Higgins and US 2008/0108266 issued to Kajander et al.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,030,497 issued to Claessen in view of US 4,702,950 issued to Slosberg et al., US 2008/0108266 issued to Kajander et al. and US 6,432,482 issued to Jaffee et al., as applied to claim 1 above, and in further view of US 6,203,881 issued to Higgins.
Claessen fails to teach the second nonwoven layer 22 comprising synthetic (i.e., polymeric) fibers includes glass fibers.  However, nonwoven secondary backings comprising a blend of synthetic fibers and glass fibers are known in the art of carpet tiles.  For example, Higgins teaches a carpet tile comprising a nonwoven secondary backing of polyester, polypropylene, nylon, fiberglass, or blends thereof (col. 7, lines 6-22 and claims 8 and 19).  Additionally, Kajander teaches it is known to add glass fibers to polymeric wet laid nonwovens in order to improve stability, stiffness, and fire resistance.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least some glass fibers in the second synthetic fiber nonwoven layer of the Claessen secondary backing, as suggested by Higgins and Kajander since such fiber blends are known in the art of carpet secondary backings, wherein the addition of said glass fibers would improve the stability, stiffness, and fire resistance of the secondary backing.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Such a blended fiber composition modification would have yielded predictable results to the skilled artisan.  Therefore, claim 7 is obvious over the cited prior art.  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,030,497 issued to Claessen in view of US 4,702,950 issued to Slosberg et al., as applied to claim 1 above, and in further view of US 3,826,067 issued to Wilder et al., US 2008/0108266 issued to Kajander et al., and US 2019/0275765 issued to Eckert.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,030,497 issued to Claessen in view of US 4,702,950 issued to Slosberg et al., US 2008/0108266 issued to Kajander et al. and US 6,432,482 issued to Jaffee et al., as applied to claim 1 above, and in further view of US 3,826,067 issued to Wilder et al. and US 2019/0275765 issued to Eckert.
Regarding claim 23, said claim limits the glass fibers to being a combination of fibers having a diameter of 8-25 microns and fibers having a diameter of 0.5-6 microns.  While Claessen only teaches glass fibers having a diameter of fiber 5-15 microns, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include some finer glass fibers having a diameter of 0.5-6 microns.  Specifically, nonwoven fabrics comprising a blend of fiber diameters, including microfibers, are well known in the textile art.  
For example, Wilder discloses porous filter mats comprising nonwovens made by a dry or wet laid process (abstract, col. 2, lines 57-60, and col. 4, lines 25-28).  The nonwoven mat comprises glass fibers and optional micro-glass fibers, which reduce the porosity of the mat (abstract).  Specifically, the nonwoven mat comprises coarse glass fibers having a diameter of 5-15 microns (col. 2, lines 49-51).  In order to control the porosity of the nonwoven mat, fine fibers such as microglass fibers having a diameter of 1 micron or less are added to the nonwoven mat in an amount dependent upon the desired porosity for a particular application (col. 3, lines 45-58).
Additionally, as noted above, Kajander teaches the glass fibers of the wet laid nonwoven mats may have different lengths and different average diameters (section [0019]).  Suitable glass fibers include microfibers and fibers having diameters of about 6-23 microns (sections [0034] and [0051]).  The reference also teaches microfibers having mean diameters below about 3 microns are particularly useful to make wet laid mats having very small openings for providing good barrier properties, smoother surfaces, and/or reduced light transmission (sections [0019], [0035], and [0037]).  
Furthermore, Eckert teaches laminate composite materials comprising a textile mat (abstract).  The textile mat preferably comprises glass fibers having an average diameter of 5-30 microns (sections [0040] and [0043]).  Said textile mat may include glass microfibers have an average diameter of 0.1-5 microns (section [0044]).  The textile mat is suitable for use as a carpet backing (section [0028]).  
Hence, it would have been obvious to add fine microfiber glass fibers to the fiberglass nonwoven carpet backing of Claessen in order to modify the nonwoven porosity, smoothness, or other fabric property known to be affected by fiber diameter, as taught by Wilder, Kajander, and Eckert.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 23 is rejected as being obvious over the cited prior art.  
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,030,497 issued to Claessen in view of US 4,702,950 issued to Slosberg et al., as applied to claim 1 above, and in further view of US 5,902,663 issued to Justesen et al.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,030,497 issued to Claessen in view of US 4,702,950 issued to Slosberg et al., US 2008/0108266 issued to Kajander et al., and US 6,432,482 issued to Jaffee et al., as applied to claim 1 above, and in further view of US 5,902,663 issued to Justesen et al.
Claessen, Slosberg, and Kajander fail to explicitly teach a suitable linear density for the synthetic fibers of the nonwoven.  As such, one must look to the prior art for guidance on suitable deniers for synthetic fibers employed in nonwoven secondary backings for carpets.  For example, Justesen teaches a carpet floor covering including a nonwoven secondary backing comprising staple fibers having a length of 20-200 mm and a linear density of 1.5-50 dtex (1.35-45 denier) (abstract and col. 6, lines 18-22). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select fibers as taught by Justesen having a denier range of 1.35-45, which overlaps applicant’s claimed range, for the synthetic fibers of Claessen’s nonwoven fibrous sheet layer 22 since said denier range is known to be suitable for nonwoven secondary carpet backings. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Thus, claim 24 is rejected as being obvious over the cited prior art.  
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,030,497 issued to Claessen in view of US 4,702,950 issued to Slosberg et al., as applied to claim 1 above, and in further view of US 5,902,663 issued to Justesen et al., US 3,826,067 issued to Wilder et al., US 2008/0108266 issued to Kajander et al., and US 2019/0275765 issued to Eckert.
Claims 27 and 28 rejected under 35 U.S.C. 103 as being unpatentable over US 5,030,497 issued to Claessen in view of US 4,702,950 issued to Slosberg et al., US 2008/0108266 issued to Kajander et al., and US 6,432,482 issued to Jaffee et al., as applied to claim 1 above, and in further view of US 5,902,663 issued to Justesen et al., US 3,826,067 issued to Wilder et al., and US 2019/0275765 issued to Eckert.
Regarding claim 27, the cited prior art fails to teach the nonwoven layer 22 comprises a blend of fiber denier sizes as presently claimed.  However, as set forth above, Wilder, Kajander, and Eckert teach the addition of microfibers to wet laid nonwoven mats can provide control of porosity, surface smoothness, and other properties.  Hence, it would have been obvious to incorporate some microfibers (i.e., fibers having a denier of less than 1) to the synthetic fiber nonwoven layer of Claessen as modified by Justesen in order to control at least the porosity and smoothness thereof.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 27 is rejected as being obvious over the cited prior art.  
Regarding claim 28, said prior art fails to teach a suitable amount of the synthetic microfibers.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an amount of microfibers within the range claimed (i.e., 5-50%) since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 205 USPQ 215.  Note Wilder teaches the amount of microfibers added to the nonwoven is dependent upon the desired porosity for a particular application.  Therefore, absent a showing of unexpected results or other evidence of nonobviousness for the claimed amount of microfibers, claim 28 is rejected as being obvious over the cited prior art.  


Response to Arguments
Applicant’s arguments filed with the Appeal Brief have been fully considered but they are not persuasive in view of the revised prior art rejections set forth above.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        August 31, 2022